991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dorothy LEWIS;  Anthony Lewis, Appellants,v.AMERICANA HOTEL CORP.;  Pamela Lawson;  Matthew Thomas, Appellees.
No. 92-3866.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 8, 1993.Filed:  April 14, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Dorothy and Anthony Lewis appeal from the district court's1 order dismissing their complaint for lack of jurisdiction.  We affirm.


2
The Lewises alleged that Americana Hotel employees fraudulently misrepresented the actual cost of accommodations in proposals sent to them prior to a family reunion held at the hotel.  The Lewises alleged that defendants charged them $1,745.73 more than they had expected to pay for rooms and meals.  They asked for actual damages of $10,000 and punitive damages of $15,000, alleging that their credit rating had been threatened.  They did not allege diversity of citizenship.


3
On September 18, 1992, the district court granted defendants' motion to dismiss for lack of jurisdiction.  On September 28, 1992, the Lewises moved for leave to reopen the case, alleging they had suffered a "tort injury" and reiterating their allegation that defendants misrepresented rates.  They also filed a motion for leave to amend the relief sought, by "inflating the amount to [$]100,000 in good faith."  On October 6, the court denied these motions.  On October 21, the Lewises filed their notice of appeal.


4
The district court correctly concluded that the Lewises did not plead sufficient facts to establish either federal question jurisdiction or diversity jurisdiction.  The allegation of fraud does not establish federal question jurisdiction.  The failure to allege that the matter in controversy exceeds $50,000 defeats diversity jurisdiction.


5
Accordingly, we affirm.



1
 The HONORABLE DEAN WHIPPLE, United States District Judge for the Western District of Missouri